Per. Curiam,
In the light of the clear and able argument of appellant’s counsel in support of its contention, we have fully considered the questions presented by the specifications of error; but for reasons given by the orphans’ court, we think the will of Charlotte S. Engles was rightly construed, and hence there is no error in the decree. The reasons referred to are clearly and concisely stated by the learned president of that court, and on his opinion the decree is affirmed and appeal dismissed with costs to be paid by appellant.